SWYGERT, Circuit Judge
(concurring).
I concur in Judge Schnackenberg’s opinion. There are, I think, some additional considerations that warrant an affirmance of the Commission’s order. As Commissioner Higginbotham points out in his separate concurring opinion, nearly $1,000,000 worth of National Parts’ $5,000,000 annual business represents “drop shipments” from the manufacturers direct to the jobber members of National Parts. Even though a five per cent “penalty” is deducted from the warehousing discount allowed National Parts on these drop shipments, I am in agreement with the Commissioner’s view that “as to these drop shipment sales, *318the respondent [NPW] does not perform any bona fide warehousing function, and it cannot properly be concluded that the respondent is ‘selling distribution’ to the manufacturers from which it has induced a discount or payment.” Moreover, many of the suppliers dealing with National Parts maintain their own separate warehouses in Atlanta, thus duplicating the warehousing function performed by National Parts. The record also shows that five per cent is the normal fee charged by independent commercial warehouse-men for storing goods of automotive parts manufacturers; yet National Parts receives a twenty per cent discount. Even if it were to be argued that the fifteen per cent differential represents in large part a selling expense, the record shows that National Parts is burdened with little, if any, expense in selling automotive parts to its jobber members.
These factors, when considered with those outlined by Judge Schnackenberg, conclusively indicate that the approximate ten per cent rebate given by National Parts to its jobber members represents a discrimination in price proscribed by section 2(a) and 2(f) of the Robinson-Patman Act.